DETAILED ACTION
The instant application having Application No. 16/408,098 filed on May 9, 2019 is presented for examination by the examiner.
The amended claims submitted May 24, 2022 in response to the office action mailed February 24, 2022 are under consideration. Claims 1 and 4-10 are pending. Claims 2-3 are cancelled.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5 and 11 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Luo et al. USPGPub 2016/0241764 A1 (hereafter Luo).
Regarding claim 1, The embodiment of Figs. 7-8 of Luo teaches “A camera comprising:
a rotatable reflector (double-reflective mirror 21) comprising a first mirror surface (first reflective surface 211) and a second mirror surface (second reflective surface 212), wherein the second mirror surface is opposite the first mirror surface (212 is opposite 211 see Figs. 7-8);
a lens group (lens group 40);
a housing (Housing 1) comprising a first surface (in Figs. 7 and 8 the right-hand surface of housing 1 with back-opening 11) and a second surface (in Figs. 7 and 8 the left-hand surface of housing 1 with front-opening 12), wherein the first surface is opposite to the second surface (the left-hand and right-hand surfaces are opposite to each other); and
an image sensor (photo-sensing module 3), wherein the first mirror surface of the rotatable reflector is a reflective surface (paragraph [0090]: “first reflective surface 211”), the rotatable reflector is divided into a first reflective area (see first reflective area denoted by the dotted line in the examiner’s markup of Figs. 7 and 8) and a second reflective area (see the second reflective area denoted by the dashed line in the examiner’s markup of Figs. 7 and 8) by a plane in which an optical axis of the lens group lies (these areas are divided by a plane, perpendicular to the page, in which the optical axis of the lens group 40 lies), the plane in which the optical axis of the lens group lies is parallel to the first surface (both the plane and the first surface are perpendicular to the page), and a part of the first mirror surface located in the first reflective area is a first sub mirror surface (the part of 211 in the first reflective area), 
wherein when the rotatable reflector is located at a first position (position of Fig. 7), the first mirror surface reflects a first optical signal entering from the first surface (see Fig. 7 211 reflects a first optical signal entering through the back-opening 11), the reflected first optical signal is transmitted along a straight line along which the optical axis lies (see straight line from 211 to 3), and a corresponding image is generated based on the reflected first optical signal (paragraph [0051]: “The photo-sensing module 3 may be any electronic component that can sense light and convert light to digital signals”), 
wherein when the rotatable reflector is located at the first position (position of Fig. 7), the first reflective area is closer to the first surface than the second reflective area (see examiner’s markup of Fig. 7 below the first reflective area is closer to the first surface with back-opening 11 than the second reflective area is), an angle between the first sub mirror surface and a transmission direction of the reflected first optical signal on the straight line along which the optical axis lies is approximately 135° (see angle between the first sub mirror surface and the transmission direction in Fig. 7), and a transmission direction of the first optical signal (the transmission direction of the first optical signal that enters the back-opening 11) is perpendicular to the first surface (see how the transmission direction of the light as it is entering the back-opening 11 is perpendicular to the first surface of the housing in Fig. 7), 
wherein when the rotatable reflector is located at a second position, the first mirror surface reflects a second optical signal entering from the second surface, the reflected second optical signal is transmitted along the straight line along which the optical axis lies, and a corresponding image is generated based on the reflected second optical signal (this is optional), or
wherein when the rotatable reflector is located at the second position (position of Fig. 8), the second mirror surface reflects the second optical signal (the light entering the Front-Opening 12) entering from the second surface (the front surface of housing 1 with front-opening 12), and the reflected second optical signal is transmitted along the straight line along which the optical axis lies (see transmission of the light which entered the front-opening after being reflected by surface 212 along the vertically downward line along which the optical axis of lens group 40 lies), and a corresponding image (paragraph 92: “forming a focused image at the photo-sensing module 3.”) is generated based on the reflected second optical signal (paragraph 92: “the second reflective surface 212 of the double-reflective mirror 21 may face toward the front-opening 12, allowing light entering via the front-opening 12 to be reflected and travel on a reflected optical path that is perpendicular to the entering light. The reflected light then passes through the lens group 40 before forming a focused image at the photo-sensing module 3. In this scenario, the image is captured from the front of the portable electronic device via the front-opening 12.”), and
wherein when the rotatable reflector is located at the second position, the first reflective area is closer to the first surface than the second reflective area, an angle between the first sub mirror surface and a transmission direction of the reflected second optical signal on the straight line along which the optical axis lies is approximately 45°, and a transmission direction of the second optical signal is perpendicular to the second surface (this is optional), or
wherein when the rotatable reflector is located at the second position, the first reflective area (see first reflective area denoted by the dotted line in the examiner’s markup of Figs. 7 and 8) is closer to the second surface than the second reflective area (see the second reflective area denoted by the dashed line in the examiner’s markup of Figs. 7 and 8, the first area is closer to the front surface than the second area is in the position of Fig. 8), and an angle between the first sub mirror surface (see first sub mirror surface denoted by the dotted line in the examiner’s markup of Figs. 7 and 8) and a transmission direction of the reflected second optical signal on the straight line along which the optical axis lies (the vertically downward path along the optical axis of lens group 40) is approximately 45° (see examiner’s markup of Fig. 8, the angle between the first sub mirror surface and an extension of the 
    PNG
    media_image1.png
    751
    465
    media_image1.png
    Greyscale
vertically downward optical axis above the mirror 21 is approximately 45°), and 

wherein the first mirror surface is a concave surface, and the second mirror surface is a convex surface, (see Fig. 17 and paragraphs [0118]-[0119] “the first reflective part 201 may be a flat mirror; the second reflecting part 202 may be a spherical convex mirror; the third reflecting part 203 may be a concave paraboloid reflector; the fourth reflecting part 204 may be a plano-curved convex mirror; and the fifth reflecting part 205 may be a plano-curved concave mirror….some of the reflective parts in the rotating switching mechanism 53 may also be implemented as the reflective parts for embodiments shown in FIGS. 7-16.” Thus regarding the convex, concave or planar shapes of the reflective parts of mechanism 53 of Fig. 17 there are 3 types, planar, convex and concave. Paragraph [0119] teaches that any of these shapes can be used as the reflective parts of the embodiment in Figs. 7 and 8. This generates a genus of 9 species for the corresponding shapes for the two reflective surfaces 211 and 212 of Figs. 7 and 8, including the species where the first mirror surface is concave and the second mirror surface is convex. Since there are only 9 species, all of them are immediately envisaged from the disclosure of Luo, see MPEP §2131.02 (III)) or
wherein the first mirror surface is a convex surface, and the second mirror surface is a concave surface (see Fig. 17 and paragraphs [0118]-[0119] “the first reflective part 201 may be a flat mirror; the second reflecting part 202 may be a spherical convex mirror; the third reflecting part 203 may be a concave paraboloid reflector; the fourth reflecting part 204 may be a plano-curved convex mirror; and the fifth reflecting part 205 may be a plano-curved concave mirror….some of the reflective parts in the rotating switching mechanism 53 may also be implemented as the reflective parts for embodiments shown in FIGS. 7-16.” Thus regarding the convex, concave or planar shapes of the reflective parts of mechanism 53 of Fig. 17 there are 3 types, planar, convex and concave. Paragraph [0119] teaches that any of these shapes can be used as the reflective parts of the embodiment in Figs. 7 and 8. This generates a genus of 9 species for the corresponding shapes for the two reflective surfaces 211 and 212 of Figs. 7 and 8, including the species where the first mirror surface is convex and the second mirror surface is concave. Since there are only 9 species, all of them are immediately envisaged from the disclosure of Luo, see MPEP §2131.02 (III)).”
Regarding claim 4, Luo teaches “The camera according to claim 1, further comprising a motor (paragraph 90: “the rotating mechanism may include a rotation shaft 51 placed in the middle of the double-reflective mirror 21 along with the rotation axis. The rotating mechanism may adjust the rotation shaft 51, causing the double-reflective mirror 21 to rotate or flip back-or-forth.” That which rotates the mirror about the rotation shaft 51 is a motor in that the mirror is adjusted by the imaging structure 100 not manually by the user), and the motor is configured to drive the rotatable reflector to rotate (paragraph 90).”
Regarding claim 5, Luo teaches “The camera according to claim 4, wherein the motor comprises a drive circuit (paragraph 90: “the rotating mechanism may include a rotation shaft 51 placed in the middle of the double-reflective mirror 21 along with the rotation axis. The rotating mechanism may adjust the rotation shaft 51, causing the double-reflective mirror 21 to rotate or flip back-or-forth.” and paragraph 144, e.g. “The various embodiments described herein may employ various computer-implemented operations involving data stored in computer systems… The apparatus may be specially constructed for specific required purposes, or it may be a general purpose computer selectively activated or configured by a computer program stored in the computer.” Both a specifically constructed apparatus that adjusts the rotation shaft or a general purpose computer configured by a computer program to adjust the rotation shaft constitute a “drive circuit”) and a motor shaft (rotation shaft 51), the rotatable reflector is disposed on the motor shaft (see position of double-reflective mirror 21 on rotation shaft 51 in Figs. 7 and 8), and the drive circuit is configured to drive the motor shaft to rotate, to drive the rotatable reflector to rotate (paragraph 90: “the rotating mechanism may include a rotation shaft 51 placed in the middle of the double-reflective mirror 21 along with the rotation axis. The rotating mechanism may adjust the rotation shaft 51, causing the double-reflective mirror 21 to rotate or flip back-or-forth.”).”
	Regarding claim 11, Luo teaches “the camera module according to claim 1, wherein the rotatable reflector is rotatable from the first position to the second position (paragraph 90: “the rotating mechanism may include a rotation shaft 51 placed in the middle of the double-reflective mirror 21 along with the rotation axis. The rotating mechanism may adjust the rotation shaft 51, causing the double-reflective mirror 21 to rotate or flip back-or-forth.”).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. USPGPub 2016/0241764 A1 (hereafter Luo) as applied to claim 1 above and further in view of Sohn et al. US 7,605,989 B1 (hereafter Sohn).
	Regarding claim 6, Luo teaches “the camera according to claim 1, wherein when the rotatable reflector is located at the first position (position of Fig. 7), the reflected first optical signal is transmitted… to the image sensor (see Fig. 7 and paragraph 91), and the image sensor generates a corresponding image based on the … first optical signal (paragraph 51: “The photo-sensing module 3 may be any electronic component that can sense light and convert light to digital signals” and paragraph 91: “light entering via the back-opening 11 … forming a focused image at the photo-sensing module 3.”); or
wherein when the rotatable reflector is located at the second position (position of Fig. 8), the reflected second optical signal is transmitted… to the image sensor (see Fig. 8 and paragraph 92), and the image sensor generates a corresponding image based on the… second optical signal (paragraph 51: “The photo-sensing module 3 may be any electronic component that can sense light and convert light to digital signals” and paragraph 92: “light entering via the front-opening 12 … forming a focused image at the photo-sensing module 3.”).” 
However Luo fails to teach “further comprising a micro-electro-mechanical system (MEMS) micro-mirror reflector, wherein when the rotatable reflector is located at the first position, the reflected first optical signal is transmitted to the MEMS micro-mirror reflector, the MEMS micro-mirror reflector reflects the reflected first optical signal, and the re-reflected first optical signal is transmitted to the image sensor, and the image sensor generates a corresponding image based on the re-reflected first optical signal; or
wherein when the rotatable reflector is located at the second position, the reflected second optical signal is transmitted to the MEMS micro-mirror reflector, the MEMS micro- mirror reflector reflects the reflected second optical signal, and the re-reflected second optical signal is transmitted to the image sensor, and the image sensor generates a corresponding image based on the re-reflected second optical signal.”
Sohn teaches (claim 1) “A camera (col. 6 lines 22-23: “compact auto-focus image taking lens system” of Figs. 1-9) comprising:
a … reflector (lens surface prism P) comprising a first mirror surface (R2 col. 6 lines 34-35: “Surface R2 is the reflective surface of the lens-surfaced prism P”);
a lens group (first lens element L1 and second lens element L2);
a housing (the housing encompassing the compact auto-focus image taking lens system of Figs. 1 and 5-9. Such a housing is an inherent feature of any such image taking lens system so that only light incident on the incident surface R1 is admitted to the image taking lens system) comprising a first surface (the bottom surface in Figs. 1 and 5-9) and a second surface (the top surface in Figs. 1 and 5-9), wherein the first surface is opposite to the second surface (the top and bottom surfaces of the housing are opposite one another); and
an image sensor (image surface IS), 
wherein the first mirror surface of the … reflector is a reflective surface (col. 6 lines 34-35: “Surface R2 is the reflective surface of the lens-surfaced prism P”), the … reflector is divided into a first reflective area (left-hand side of R2 in Figs. 1 and 5-9) and a second reflective area (right-hand side of R2 in Figs. 1 and 5-9) by a plane in which an optical axis of the lens group lies (plane perpendicular to the page that includes OA2), the plane in which the optical axis of the lens group lies is parallel to the first surface (OA2 and its plane are parallel to the plane of the bottom surface), and a part of the first mirror surface located in the first reflective area is a first sub mirror surface (the left-hand side of R2 is a first sub mirror surface), 
wherein when the … reflector is located at a first position (the position of Figs. 1 and 5-9), the first mirror surface reflects a first optical signal entering from the first surface (see Figs. 1 and 5-9 col. 6 lines 35-36: “The surface R2 makes an internal reflection with change of optical axis from OA1 to OA2”), the reflected first optical signal is transmitted along a straight line along which the optical axis lies (OA2), and a corresponding image is generated based on the reflected first optical signal (col. 6 lines 31-32: “The light from the object finally makes an image on the image surface IS”), 
wherein when the … reflector is located at the first position (the position of Figs. 1 and 5-9), the first reflective area is closer to the first surface than the second reflective area (the left-hand side of R2 is closer to the bottom surface of the housing than the right-hand side of R2 is), an angle between the first sub mirror surface and a transmission direction of the reflected first optical signal on the straight line along which the optical axis lies is approximately 135° (see angle between the left-hand side of R2 with the portion of OA2 between R2 and R8), and a transmission direction of the first optical signal (the entering direction of the light into the system along OA1) is perpendicular to the first surface (OA1 is perpendicular to the bottom surface of the housing)”
(claim 6) “further comprising a micro-electro-mechanical system (MEMS) micro-mirror reflector (Micromirror Array Lens M with the reflection surface R8), wherein when the … reflector is located at the first position (the position of Figs. 1 and 5-9), the reflected first optical signal is transmitted to the MEMS micro-mirror reflector (col. 6 lines 27-31: “The incident light comes from the object side (left bottom side) and passes along the optical axes OA1, OA2, and OA3 with reflection by the surfaces R2 and R8”), the MEMS micro-mirror reflector reflects the reflected first optical signal (col. 6 lines 27-31: “reflection by the surfaces R2 and R8”), and the re-reflected first optical signal is transmitted to the image sensor (col. 6 lines 31-32: “The light from the object finally makes an image on the image surface IS”), and the image sensor generates a corresponding image based on the re-reflected first optical signal (col. 6 lines 31-32: “The light from the object finally makes an image on the image surface IS”); or
wherein when the rotatable reflector is located at the second position (this limitation is optional, see “or” above), the reflected second optical signal is transmitted to the MEMS micro-mirror reflector, the MEMS micro- mirror reflector reflects the reflected second optical signal, and the re-reflected second optical signal is transmitted to the image sensor, and the image sensor generates a corresponding image based on the re-reflected second optical signal (this limitation is optional, see “or” above).”
Sohn further teaches (col. 3 lines 11-23) “The Micromirror Array Lens is configured to change focus of the image by controlling the motions of the micromirrors while reducing the thickness of the lens system.” Sohn further teaches that (col. 1 line 64 to col. 2 line 2) “The compact auto-focus image taking lens system with a Micromirror Array Lens and a lens-surfaced prism of the present invention has many advantages and can be applied to various designs of the optical applications; especially thickness of the optical system, focusing time, and power consumption can considerably be reduced.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce a second reflector as taught by Sohn into the imaging structure of Luo Figs. 7-8, where the second reflector is a MEMs mirror which re-reflects the object light onto the image sensor/plane as taught by Sohn, because Sohn teaches that such a micromirror array lens can change the focus of the image by controlling the motions of the micromirrors and has many advantages especially thickness of the optical system, focusing time, and power consumption can considerably be reduced (Sohn col. 3 lines 11-23 and col. 1 line 64 to col. 2 line 2).
Note that the optional limitations “wherein when the rotatable reflector is located at the second position, the reflected second optical signal is transmitted to the MEMS micro-mirror reflector, the MEMS micro- mirror reflector reflects the reflected second optical signal, and the re-reflected second optical signal is transmitted to the image sensor, and the image sensor generates a corresponding image based on the re-reflected second optical signal” are also considered to be taught by the combination of Luo and Sohn.
Luo teaches “wherein when the rotatable reflector is located at the second position (position of Fig. 8), the reflected second optical signal is transmitted … to the image sensor (see Fig. 8), and the image sensor generates a corresponding image based on the re-reflected second optical signal (paragraph 51: “The photo-sensing module 3 may be any electronic component that can sense light and convert light to digital signals” and paragraph 92: “light entering via the front-opening … forming a focused image at the photo-sensing module 3.”)” and Sohn teaches “the reflected …optical signal (light reflected by R2 onto OA2) is transmitted to the MEMS micro-mirror reflector (light on OA2 is transmitted through L1 and L2 to M/R8), the MEMS micro- mirror reflector reflects the reflected … optical signal (R8 reflects the light from OA2 to OA3), and the re-reflected …optical signal is transmitted to the image sensor (light on OA3 reaches image surface IS), and the image sensor generates a corresponding image based on the re-reflected … optical signal (this is what image sensors at the image surface of image taking lens systems do)”.
Thus taken in combination where the Micromirror Array Lens of Sohn is added to the imaging structure of Luo between the lens group and the image surface as taught by Sohn the limitations where the second option wherein the rotatable reflector is located at the second position will be met.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. USPGPub 2016/0241764 A1 (hereafter Luo) as applied to claim 1 above and further in view of Fiske US 20170242225 A1 (hereafter Fiske).
Regarding claim 7, Luo teaches “the camera according to claim 1,” however, Luo fails to teach “further comprising a motor group, wherein the lens group comprises N lenses sequentially arranged along the straight line along which the optical axis lies, the motor group comprises N motors, the N motors correspond one-to-one to the N lenses, and each motor is configured to drive the corresponding lens to move along the straight line along which the optical axis lies, to adjust a focal length of the lens group, and wherein N is an integer greater than or equal to 1.”
Fiske teaches (claim 1) (Fig. 17) “A camera (Fig. 17 camera module 170) comprising:
a rotatable reflector (MEMS scan mirror segment 120) comprising a first mirror surface (mirror segment 120);
a lens group (lens elements 163a-d);
a housing (case 178) comprising a first surface (top surface of 178) and a second surface (bottom surface of 178), wherein the first surface is opposite to the second surface (the top surface and bottom surface are opposite one another); and
an image sensor (image sensor 165), 
wherein the first mirror surface of the rotatable reflector is a reflective surface (mirror segment 120, see reflection thereby in Fig. 17), the rotatable reflector is divided into a first reflective area (top left reflective area in Fig. 17) and a second reflective area (bottom right reflective area in Fig. 17) by a plane in which an optical axis of the lens group lies (the plane perpendicularly out of the page in Fig. 17 which contains the optical axis that passes through the lens elements), the plane in which the optical axis of the lens group lies is parallel to the first surface (the plane containing the optical axis and the plane of the top surface of the case are parallel to one another), and a part of the first mirror surface located in the first reflective area is a first sub mirror surface (a part of the mirror surface in the first reflective area is a first sub mirror surface), 
wherein when the rotatable reflector is located at a first position (position of Fig. 17), the first mirror surface reflects a first optical signal entering from the first surface (see Fig. 17), the reflected first optical signal is transmitted along a straight line along which the optical axis lies (along the optical axis of the lens elements), and a corresponding image is generated based on the reflected first optical signal (this is what image sensor 165 does to the object light transmitted thereto), 
wherein when the rotatable reflector is located at the first position (the position of Fig. 17), the first reflective area is closer to the first surface than the second reflective area (the top left side of 120 is closer to the top surface of the case than the bottom right side of 120), an angle between the first sub mirror surface and a transmission direction of the reflected first optical signal on the straight line along which the optical axis lies is approximately 135° (see angle between the top left portion of 120 and the optical axis through the lens elements 163a-d in Fig. 17), and a transmission direction of the first optical signal is perpendicular to the first surface (the light rays 51 entering through lens or window 161 include light which is incident perpendicular to the top surface of the case).”
(claim 7) “further comprising a motor group (174 paragraph 69: “lens base 174 which slides”), wherein the lens group comprises N lenses (lens elements 163a-163d constitute a single “lens” in that together they focus the light and in that they are moved as a single lens group) sequentially arranged along the straight line along which the optical axis lies (163a-d is sequentially arranged between 120 and 172), the motor group comprises N motors (one sliding lens base 174 which has a motor in that it implements variable focus and/or variable magnification see paragraph 68), the N motors correspond one-to-one to the N lenses (there is one sliding base 174 for the one lens comprising elements 163a-163d), and each motor is configured to drive the corresponding lens to move along the straight line along which the optical axis lies (paragraph 69: “lens base 174 which slides (in directions indicated by double-ended solid arrows) over printed circuit board 176 along the optical path to implement variable focus.”), to adjust a focal length of the lens group (paragraph 69: “to implement variable focus”), and 
wherein N is an integer greater than or equal to 1 (N is equal to 1 in Fig. 17).”
Fiske further teaches (paragraph 14) “The lens assembly may include moveable elements to allow variable focus and variable magnification”.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the lens group of Luo movable by means of a sliding lens base as taught by Fiske for the purpose of enabling variable focus and variable magnification as taught by Fiske (paragraph 14).
Regarding claim 8, Luo teaches “the camera according to claim 1,” however, Luo fails to teach “wherein a plane in which the image sensor is located is parallel to the straight line along which the optical axis lies.”
Fiske teaches (claim 1) (Fig. 17) “A camera (Fig. 17 camera module 170) comprising:
a rotatable reflector (MEMS scan mirror segment 120) comprising a first mirror surface (mirror segment 120);
a lens group (lens elements 163a-d);
a housing (case 178) comprising a first surface (top surface of 178) and a second surface (bottom surface of 178), wherein the first surface is opposite to the second surface (the top surface and bottom surface are opposite one another); and
an image sensor (image sensor 165), 
wherein the first mirror surface of the rotatable reflector is a reflective surface (mirror segment 120, see reflection thereby in Fig. 17), the rotatable reflector is divided into a first reflective area (top left reflective area in Fig. 17) and a second reflective area (bottom right reflective area in Fig. 17) by a plane in which an optical axis of the lens group lies (the plane perpendicularly out of the page in Fig. 17 which contains the optical axis that passes through the lens elements), the plane in which the optical axis of the lens group lies is parallel to the first surface (the plane containing the optical axis and the plane of the top surface of the case are parallel to one another), and a part of the first mirror surface located in the first reflective area is a first sub mirror surface (a part of the mirror surface in the first reflective area is a first sub mirror surface), 
wherein when the rotatable reflector is located at a first position (position of Fig. 17), the first mirror surface reflects a first optical signal entering from the first surface (see Fig. 17), the reflected first optical signal is transmitted along a straight line along which the optical axis lies (along the optical axis of the lens elements), and a corresponding image is generated based on the reflected first optical signal (this is what image sensor 165 does to the object light transmitted thereto), 
wherein when the rotatable reflector is located at the first position (the position of Fig. 17), the first reflective area is closer to the first surface than the second reflective area (the top left side of 120 is closer to the top surface of the case than the bottom right side of 120), an angle between the first sub mirror surface and a transmission direction of the reflected first optical signal on the straight line along which the optical axis lies is approximately 135° (see angle between the top left portion of 120 and the optical axis through the lens elements 163a-d in Fig. 17), and a transmission direction of the first optical signal is perpendicular to the first surface (the light rays 51 entering through lens or window 161 include light which is incident perpendicular to the top surface of the case).”
(claim 8) “wherein a plane in which the image sensor is located (165 is located on the plane of the printed circuit board 176) is parallel to the straight line along which the optical axis lies (the optical axis through the lens elements 163a-d is a straight line that is parallel to the plane of the printed circuit board 176).”
Fiske further teaches that the optical path 160 may either include a reflective prism 172 between the lenses 163a-d and image sensor 165 as in Fig. 17 or not include a reflective surface between the lenses 163a-d and image sensor 165 as in Fig. 16.
  It has been held that a simple substitution of one known element for another to obtain predictable results is obvious if the following facts are true:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
See MPEP §2143(I)(B), e.g. example 6 “Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008), … The only difference between the claimed device and the prior art stationary pest control device was that the claimed device employed a resistive electrical switch, while the prior art device used a mechanical pressure switch. A resistive electrical switch was taught in two prior art patents …
In determining that the claimed invention was obvious, the Federal Circuit noted that "[t]he asserted claims simply substitute a resistive electrical switch for the mechanical pressure switch" employed in the prior art device. Id. at 1344, 86 USPQ2d at 1115. In this case, the prior art concerning the hand-held devices revealed that the function of the substituted resistive electrical switch was well known and predictable, and that it could be used in a pest control device….
The Federal Circuit recognized Agrizap as "a textbook case of when the asserted claims involve a combination of familiar elements according to known methods that does no more than yield predictable results."…

In the instant case:
(1) the embodiment of Figs. 7-8 of Luo teaches the device of claim 8, except that an optical path without a second reflector between the lens group and the image sensor is used rather than an optical path with a second reflector between the lens group and the image sensor. 
(2) Fiske in Figs. 16 and 17, demonstrates that an optical path with a second reflector is an equivalent structure for directing the light towards the image sensor. 
(3) One of ordinary skill in the art could have substituted an optical path that includes a second reflector between the lens group and the image sensor for an optical path that did not include such a second reflector and the results thereof would have been predictable, namely that the image sensor could occupy a position on the bottom surface of the case. 
(4) The Graham factual inquiries pertaining to this claim have been laid out above.

Therefore, the example of Figs. 7-8 of Luo discloses the claimed invention except that an optical path without a second reflector is used instead of an optical path with a second reflector. Fiske Figs. 16-17 shows that an optical path with a second reflector is an equivalent structure in the art. Therefore, because these type of folded optical paths were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute a doubly folded optical path for a singly folded optical path, and the results thereof would have been predictable. See MPEP §2144.06 and 2143 (I)(B).
Regarding claim 9, Luo teaches “the camera according to claim 1,” however, Luo fails to teach  “further comprising a circuit board, wherein the rotatable reflector, the lens group, and the image sensor are all located on a same surface of the circuit board.”
Fiske teaches (claim 1) (Fig. 17) “A camera (Fig. 17 camera module 170) comprising:
a rotatable reflector (MEMS scan mirror segment 120) comprising a first mirror surface (mirror segment 120);
a lens group (lens elements 163a-d);
a housing (case 178) comprising a first surface (top surface of 178) and a second surface (bottom surface of 178), wherein the first surface is opposite to the second surface (the top surface and bottom surface are opposite one another); and
an image sensor (image sensor 165), 
wherein the first mirror surface of the rotatable reflector is a reflective surface (mirror segment 120, see reflection thereby in Fig. 17), the rotatable reflector is divided into a first reflective area (top left reflective area in Fig. 17) and a second reflective area (bottom right reflective area in Fig. 17) by a plane in which an optical axis of the lens group lies (the plane perpendicularly out of the page in Fig. 17 which contains the optical axis that passes through the lens elements), the plane in which the optical axis of the lens group lies is parallel to the first surface (the plane containing the optical axis and the plane of the top surface of the case are parallel to one another), and a part of the first mirror surface located in the first reflective area is a first sub mirror surface (a part of the mirror surface in the first reflective area is a first sub mirror surface), 
wherein when the rotatable reflector is located at a first position (position of Fig. 17), the first mirror surface reflects a first optical signal entering from the first surface (see Fig. 17), the reflected first optical signal is transmitted along a straight line along which the optical axis lies (along the optical axis of the lens elements), and a corresponding image is generated based on the reflected first optical signal (this is what image sensor 165 does to the object light transmitted thereto), 
wherein when the rotatable reflector is located at the first position (the position of Fig. 17), the first reflective area is closer to the first surface than the second reflective area (the top left side of 120 is closer to the top surface of the case than the bottom right side of 120), an angle between the first sub mirror surface and a transmission direction of the reflected first optical signal on the straight line along which the optical axis lies is approximately 135° (see angle between the top left portion of 120 and the optical axis through the lens elements 163a-d in Fig. 17), and a transmission direction of the first optical signal is perpendicular to the first surface (the light rays 51 entering through lens or window 161 include light which is incident perpendicular to the top surface of the case).”
(claim 9) “further comprising a circuit board (printed circuit board 176), wherein the rotatable reflector (mirror base 112 of MEMs scan mirror with scan mirror segment 120), the lens group (lens elements 163a-d with lens base 174 which slides), and the image sensor (image sensor 165) are all located on a same surface of the circuit board (see positions of 112/120, 163a-d/174 and 165 on printed circuit board 176 in Fig. 17, also paragraph 69: “The aforementioned module components are soldered or bonded to printed circuit board 176, which provides connections between them for control and data signals”).” 
Fiske further teaches that the printed circuit board 176 provides connections between the module components and the printed circuit board to enable control and data signals (see paragraph 69).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a printed circuit board on which each of the rotatable reflector, the lens group and the image sensor reside as taught by Fiske in the imaging structure of Luo for the purpose of providing connections for control and data signals to reach the module components as taught by Fiske paragraph 69.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. USPGPub 2016/0241764 A1 (hereafter Luo).

    PNG
    media_image2.png
    839
    576
    media_image2.png
    Greyscale

Regarding claim 10, Luo teaches (Figs. 9-10 and 17) “A terminal device (paragraph 145: “The various embodiments described herein may be practiced with other computer system configurations including hand-held devices, microprocessor systems, microprocessor-based or programmable consumer electronics, minicomputers, mainframe computers, and the like”), comprising a camera (imaging structure 100 of Figs. 9 and 10) and a memory (paragraph 145: “a hard drive, network attached storage (NAS), read-only memory, random-access memory (e.g., a flash memory device), a CD (Compact Discs) CD-ROM, a CD-R, or a CD-RW, a DVD (Digital Versatile Disc), a magnetic tape, and other optical and non-optical data storage devices.”), wherein: 
the camera module is configured to photograph an image (e.g. paragraph 95: “forming a focused image at the photo-sensing module 3”), and 
the camera module comprises:
a rotatable reflector (single-reflective mirror 26) with a first mirror surface (the reflective surface of mirror 26, i.e. the surface facing the back-opening 11 in Fig. 9 and which faces the front-opening 12 in Fig. 10) …
a lens group (paragraph 95: “lens group 40 (if any)”;
a housing (housing 1) comprising a first surface (the back surface of 1 with back-opening 11) and a second surface (the front surface of 1 with front-opening 12), the first surface is opposite to the second surface (the back and front surfaces are opposite to one another in Figs. 9 and 10); and
an image sensor (photo-sensing module 3); 
wherein:
the first mirror surface of the rotatable reflector is a reflective surface (see the reflection of the incoming light by the surface of mirror 26 in Figs. 9 and 10), the rotatable reflector is divided into a first reflective area (see the first reflective area marked by a dotted line in the examiner’s markup of Figs. 9 and 10) and a second reflective area (see the second reflective area marked by a dashed line in the examiner’s markup of Figs. 9 and 10) by a plane (a vertical plane perpendicular to the page in Figs. 9 and 10) in which an optical axis of the lens group lies (the optical axis of the lens group 40 is marked by the vertical line with a downwards arrow in Figs. 9 and 10), the plane in which the optical axis of the lens group lies is parallel to the first surface (this vertical plane perpendicular to the page is parallel to the vertical plane perpendicular to the page of the first surface), and a part of the first mirror surface located in the first reflective area is a first sub mirror surface (see the examiner’s markup of Figs. 9 and 10), 
when the rotatable reflector is located at a first position (the position of Fig. 9), the first mirror surface reflects a first optical signal entering from the first surface (the optical signal entering the back-opening in Fig. 9), the reflected first optical signal is transmitted along a straight line along which the optical axis lies (see vertical downwards straight line from 26 to 3 where the lens group 40 would reside, see paragraph 95: “The reflected light then passes through a lens group 40”), and a corresponding image is generated based on the reflected first optical signal (paragraph 95: “In this scenario, the image is captured from the back of the portable electronic device via the back-opening 11”), 
when the rotatable reflector is located at the first position (the position of Fig. 9), the first reflective area is closer to the first surface than the second reflective area (see examiner’s markup of Fig. 9), an angle between the first sub mirror surface and a transmission direction of the reflected first optical signal on the straight line along which the optical axis lies is approximately 135° (see angle between the first sub mirror surface and the vertically downward optical axis of the lens group and reflected light in Fig. 9 which is approximately 135°), and a transmission direction of the first optical signal is perpendicular to the first surface (the light entering the back-opening is transmitted along a horizontal direction perpendicular to the back surface), 
when the rotatable reflector is located at a second position (the position of Fig. 10), the first mirror surface reflects a second optical signal entering from the second surface (light entering the front-opening 12 is reflected by the first mirror surface of mirror 26 in Fig. 10), the reflected second optical signal is transmitted along the straight line along which the optical axis lies (the vertically downward optical axis of the lens group 40 in Fig. 10), and a corresponding image is generated based on the reflected second optical signal (paragraph 96: “the image is captured from the front of the portable electronic device via the front-opening 12”), and
when the rotatable reflector is located at the second position (the position of Fig. 10), the first reflective area is closer to the first surface than the second reflective area (see the examiner’s markup of Fig. 10), an angle between the first sub mirror surface and a transmission direction of the reflected second optical signal on the straight line along which the optical axis lies is approximately 45° (the angle between the first sub mirror surface and the vertically downward optical axis is approximately 45° in Fig. 10), and a transmission direction of the second optical signal is perpendicular to the second surface (the light entering the front-opening is transmitted along a horizontal direction perpendicular to the front surface), and
the memory (paragraph 145: “a hard drive, network attached storage (NAS), read-only memory, random-access memory (e.g., a flash memory device), a CD (Compact Discs) CD-ROM, a CD-R, or a CD-RW, a DVD (Digital Versatile Disc), a magnetic tape, and other optical and non-optical data storage devices.”) is configured to store the image (all of these storage devices are configured to store/save the image captured and converted to a digital signal by the photo-sensing module 3 (see paragraph 51), in that they are the memory of the imaging structure 100 see e.g. post-processing module S603 which saves images, see paragraph 87), and
the first mirror surface is a concave surface (see Fig. 17 and paragraphs [0118]-[0119] “the first reflective part 201 may be a flat mirror; the second reflecting part 202 may be a spherical convex mirror; the third reflecting part 203 may be a concave paraboloid reflector; the fourth reflecting part 204 may be a plano-curved convex mirror; and the fifth reflecting part 205 may be a plano-curved concave mirror….some of the reflective parts in the rotating switching mechanism 53 may also be implemented as the reflective parts for embodiments shown in FIGS. 7-16.” Thus regarding the convex, concave or planar shapes of the reflective parts of mechanism 53 of Fig. 17 there are 3 types, planar, convex and concave. Paragraph [0119] teaches that any of these shapes can be used as the reflective parts of the embodiment in Figs. 9 and 10. This generates a genus of 3 species for the corresponding shapes for the reflective mirror 26 of Figs. 9 and 10, including the species where the first mirror surface is concave. Since there are only 3 species, all of them are immediately envisaged from the disclosure of Luo, see MPEP §2131.02 (III))… or
the first mirror surface is a convex surface (see Fig. 17 and paragraphs [0118]-[0119] “the first reflective part 201 may be a flat mirror; the second reflecting part 202 may be a spherical convex mirror; the third reflecting part 203 may be a concave paraboloid reflector; the fourth reflecting part 204 may be a plano-curved convex mirror; and the fifth reflecting part 205 may be a plano-curved concave mirror….some of the reflective parts in the rotating switching mechanism 53 may also be implemented as the reflective parts for embodiments shown in FIGS. 7-16.” Thus regarding the convex, concave or planar shapes of the reflective parts of mechanism 53 of Fig. 17 there are 3 types, planar, convex and concave. Paragraph [0119] teaches that any of these shapes can be used as the reflective parts of the embodiment in Figs. 9 and 10. This generates a genus of 3 species for the corresponding shapes for the reflective mirror 26 of Figs. 9 and 10, including the species where the first mirror surface is convex. Since there are only 3 species, all of them are immediately envisaged from the disclosure of Luo, see MPEP §2131.02 (III))…”
However, Luo Figs. 9-10 fail to teach “a rotatable reflector with a first mirror surface and a second mirror surface, wherein the second mirror surface is opposite the first mirror surface…
the first mirror surface is a concave surface, and the second mirror surface is a convex surface, or
the first mirror surface is a convex surface, and the second mirror surface is a concave surface.”

Luo Figs. 7-8 teaches “a rotatable reflector (double-reflective mirror 21) with a first mirror surface (first reflective surface 211) and a second mirror surface (second reflective surface 212), wherein the second mirror surface is opposite the first mirror surface (211 and 212 are opposite each other in Figs. 7 and 8)…
the first mirror surface is a concave surface, and the second mirror surface is a convex surface (see Fig. 17 and paragraphs [0118]-[0119] “the first reflective part 201 may be a flat mirror; the second reflecting part 202 may be a spherical convex mirror; the third reflecting part 203 may be a concave paraboloid reflector; the fourth reflecting part 204 may be a plano-curved convex mirror; and the fifth reflecting part 205 may be a plano-curved concave mirror….some of the reflective parts in the rotating switching mechanism 53 may also be implemented as the reflective parts for embodiments shown in FIGS. 7-16.” Thus regarding the convex, concave or planar shapes of the reflective parts of mechanism 53 of Fig. 17 there are 3 types, planar, convex and concave. Paragraph [0119] teaches that any of these shapes can be used as the reflective parts of the embodiment in Figs. 7 and 8. This generates a genus of 9 species for the corresponding shapes for the two reflective surfaces 211 and 212 of Figs. 7 and 8, including the species where the first mirror surface is concave and the second mirror surface is convex. Since there are only 9 species, all of them are immediately envisaged from the disclosure of Luo, see MPEP §2131.02 (III)), or
wherein the first mirror surface is a convex surface, and the second mirror surface is a concave surface (see Fig. 17 and paragraphs [0118]-[0119] “the first reflective part 201 may be a flat mirror; the second reflecting part 202 may be a spherical convex mirror; the third reflecting part 203 may be a concave paraboloid reflector; the fourth reflecting part 204 may be a plano-curved convex mirror; and the fifth reflecting part 205 may be a plano-curved concave mirror….some of the reflective parts in the rotating switching mechanism 53 may also be implemented as the reflective parts for embodiments shown in FIGS. 7-16.” Thus regarding the convex, concave or planar shapes of the reflective parts of mechanism 53 of Fig. 17 there are 3 types, planar, convex and concave. Paragraph [0119] teaches that any of these shapes can be used as the reflective parts of the embodiment in Figs. 7 and 8. This generates a genus of 9 species for the corresponding shapes for the two reflective surfaces 211 and 212 of Figs. 7 and 8, including the species where the first mirror surface is convex and the second mirror surface is concave. Since there are only 9 species, all of them are immediately envisaged from the disclosure of Luo, see MPEP §2131.02 (III)).”

It has been held that a simple substitution of one known element for another to obtain predictable results is obvious if the following facts are true:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
See MPEP §2143(I)(B), e.g. example 6 “Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008), … The only difference between the claimed device and the prior art stationary pest control device was that the claimed device employed a resistive electrical switch, while the prior art device used a mechanical pressure switch. A resistive electrical switch was taught in two prior art patents …
In determining that the claimed invention was obvious, the Federal Circuit noted that "[t]he asserted claims simply substitute a resistive electrical switch for the mechanical pressure switch" employed in the prior art device. Id. at 1344, 86 USPQ2d at 1115. In this case, the prior art concerning the hand-held devices revealed that the function of the substituted resistive electrical switch was well known and predictable, and that it could be used in a pest control device….
The Federal Circuit recognized Agrizap as "a textbook case of when the asserted claims involve a combination of familiar elements according to known methods that does no more than yield predictable results."…

In the instant case:
(1) the embodiment of Figs. 9-10 of Luo teaches the device of claim 10, except that a single-sided mirror is used rather than a double-sided mirror.
(2) Luo, in the embodiment of Figs. 7-8, demonstrates that a double-sided mirror with the claimed attributes is an equivalent structure for directing the light entering from two opposite surfaces of the housing towards the lens group and image sensor. 
(3) Luo paragraph 147 teaches that “structures and functionality presented as separate components in exemplary configurations may be implemented as a combined structure or component.” Therefor one of ordinary skill in the art could have substituted a double-sided mirror taught in the example of Figs. 7-8 for the single-sided mirror of Figs. 9-10, while maintaining the ability to rotate to between the positions of Figs. 9-10, and the results thereof would have been predictable, namely that light entering from the Front-Opening of Luo could be reflected by either the first mirror surface as in Fig. 10 or the second mirror surface as in Fig. 8.
(4) The Graham factual inquiries pertaining to this claim have been laid out above.

The example of Figs. 9-10 of Luo discloses the claimed invention except that a single-sided mirror is used instead of a double-sided mirror. Luo Figs. 7-8 shows that a double-sided mirror is an equivalent structure in the art. Therefore, because these two rotatable reflectors were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute a double-sided mirror for a single-sided mirror, and the results thereof would have been predictable. See MPEP §2144.06 and 2143 (I)(B).
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872